Citation Nr: 0007523	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  96-48 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION


The appellant served on active duty from October 1968 to 
October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida.    

The Board notes that in an April 1999 rating action, the RO 
granted the appellant's claim for entitlement to service 
connection for hiatal hernia, with gastroesophageal reflux 
disease (GERD), and assigned a 10 percent disabling rating.  
At that time, the RO also denied the appellant's claims for 
entitlement to service connection for a rash and entitlement 
to service connection for kyphosis.  The appellant filed a 
Notice of Disagreement (NOD) in May 1999 regarding the above 
three claims, and a Statement of the Case (SOC) was issued in 
July 1999.  

Additionally, the Board further observes that in a June 1999 
rating action, the RO denied the appellant's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  In August 1999, the appellant filed an NOD 
and an SOC was issued in November 1999.  However, the Board 
notes that in December 1999, the appellant submitted a 
statement and withdrew his claims for entitlement to an 
increased rating for hiatal hernia, with GERD, entitlement to 
service connection for a skin rash, entitlement to service 
connection for kyphosis, and entitlement to service 
connection for PTSD.  Accordingly, these issues are not 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  The appellant's asthma pre-existed his entry into active 
service.  

2.  The evidence of record suggests that the appellant's 
asthma underwent a clinically demonstrable increase in 
severity during his period of active service.  




CONCLUSION OF LAW

1.  The appellant's asthma, which pre-existed his entry into 
active service, was aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.102, 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant's service medical records show that in October 
1968, the appellant underwent an enlistment examination.  At 
that time, in response to the question as to whether or not 
the appellant had ever had or if he currently had asthma, the 
appellant responded "no."  The appellant's lungs and chest 
were clinically evaluated as "normal."  The records show 
that in November 1969, the appellant was treated after 
complaining of a tightness in his chest and shortness of 
breath.  At that time, he gave a history of asthma since age 
three.  The diagnosis was of asthma.  According to the 
records, the appellant subsequently underwent intermittent 
treatment for his asthma.  

The service medical records reflect that in January 1970, the 
appellant was hospitalized for evaluation and therapy of his 
bronchial asthma.  At that time, the appellant stated that he 
had the onset of bronchial asthma at about age three.  The 
appellant indicated that he had severe cases of asthma 
throughout his childhood and his early teenage years.  He 
noted that upon his entrance into the Army in October 1968, 
he had no problems with his asthma.  According to the 
appellant, when he was sent to Vietnam in April 1969, the 
seasons were relatively wet and he was not bothered by his 
asthma.  However, the appellant reported that with the onset 
of the dry season, he developed bronchial asthma and 
increasing problems with shortness of breath which interfered 
with his ability to perform his duty.  The appellant stated 
that although he was taking medication for his asthma, he was 
still having problems with it.  He indicated that because of 
repeated inability to function with his asthma, he was 
evacuated from Vietnam.  Upon his discharge from the 
hospital, he was diagnosed with bronchial asthma.  

The appellant's service medical records include a Medical 
Condition-Physical Profile Record, dated in January 1970, 
which shows that at that time, due to the appellant's 
bronchial asthma, he was given a profile which precluded 
further duty in areas which aggravated his asthma, namely 
tropical or jungle areas.  The records also include a 
Clinical Record Cover Sheet, dated in February 1970, which 
shows that at that time, the appellant was diagnosed with 
chronic bronchial asthma.  According to the sheet, in 
response to the question as to whether the appellant's asthma 
was contracted in the line of duty, the examiner noted 
"yes."  The sheet further reflects that in response to the 
question as to whether the appellant's asthma existed prior 
to service, the examiner indicated "service aggravated."  
According to the records, in August 1971, the appellant 
underwent a separation examination.  At that time, in 
response to the question as to whether the appellant had ever 
had or if he currently had asthma, the appellant responded 
"yes."  The examining physician diagnosed the appellant 
with asthma and noted that he was on a permanent profile.  
According to the examiner, the appellant last had asthma 
while in Vietnam.   

Private medical records from the Wayne General Hospital, from 
February to March 1995, show that in February 1995, the 
appellant was hospitalized after complaining of chest pain.  
At that time, he stated that two days ago, he had developed 
chest pain after shoveling snow.  Chest x-ray was negative.  
Upon his discharge, he was diagnosed with the following: (1) 
chest pain, probably musculoskeletal in origin, and (2) 
history of bronchial asthma.  

A private medical record from R.P., M.D., dated in August 
1995, shows that at that time, the appellant was treated 
after complaining of pain in his chest and shortness of 
breath.  At that time, he gave a history of asthma.  
Following a physical examination, the appellant was diagnosed 
with asthma and given medication to help control his asthma.  

In December 1995, the appellant submitted statements from the 
following people: (1) Mrs. T.L.W., his daughter, (2) Mrs. 
L.M.W., his wife, and (3) Mr. L.V.H. and Mrs. A.V.H., his 
father-in-law and mother-in-law, respectively.  The 
statements support his contentions that his pre-existing 
asthma was aggravated during service.  

In December 1995, the RO received private medical records 
from the Valley Hospital, from December 1984 to May 1995, 
which show intermittent treatment for the appellant's asthma.  
The records reflect that in December 1984, the appellant was 
treated after complaining of wheezing, dyspnea, and a cough 
over the last several days.  At that time, the appellant gave 
a history of asthma dating back to childhood.  The appellant 
indicated that while he was in Vietnam, he had a recurrence 
of asthma and he had to be hospitalized.  He noted that he 
had been doing fairly well up until the last several days.  
Upon physical examination of his chest, there was an 
increased AP diameter, with expiratory wheezes virtually all 
over.  There was fairly good air movement.  The diagnosis was 
of status asthmaticus, with probably related upper 
respiratory infection.  The records further show that in 
February 1986, the appellant was hospitalized and diagnosed 
with bronchial asthma, with acute bronchitis and 
bronchospasm.  According to the records, the appellant was 
again hospitalized in January 1987, December 1987, February 
1988, and October 1990 for his asthma.  

In January 1996, the RO received private medical records from 
St. Clares Riverside Medical Center, dated in November 1993.  
The records show that at that time, the appellant was treated 
after complaining of shortness of breath and chest pain.  He 
indicated that he recently went to his daughter's house and 
was exposed to a new pet cat.  According to the appellant, he 
was allergic to cats and he began wheezing. The appellant 
gave a history of exertional angina and asthma.  He stated 
that his asthma was so severe that he had been intubated in 
the past.  Upon physical examination of the appellant's 
lungs, there was a moderately increased expiration phase, 
with mild diffuse expiratory wheezes.  The diagnosis was of 
acute asthma.  

In January 1996, the RO received private medical records from 
S.B., M.D., from December 1985 to May 1995.  The records show 
that in December 1985, the appellant was treated after 
complaining of wheezing.  At that time, the appellant was 
given medication.  The records reflect that in May 1995, an 
x-ray was taken of the appellant's chest.  The x-ray showed 
that the appellant's lungs were clear, and the osseous soft 
tissue and mediastinal structures were unremarkable.  The 
impression was of negative chest without interval change.  

In a March 1998 decision, the Board remanded this case.  At 
that time, the Board stated that a remand was appropriate for 
the purpose of conducting a contemporaneous examination with 
an opinion on the issue of whether a pre-existing condition 
increased in severity during service, and if so, whether such 
increase was due to the natural progression of the disease.  
See Wisch v. Brown, 8 Vet. App. 139 (1995) (per curiam); 
Crowe v. Brown, 7 Vet. App. 238, 248 (1994).  Thus, the Board 
remanded this case and requested that the RO obtain 
additional records, VA or private, inpatient or outpatient, 
from providers who had treated the appellant for asthma 
before his entrance into, and after his discharge from 
service.  The Board further requested that the appellant be 
afforded a VA examination to determine the nature and extent 
of his bronchial asthma.  

In December 1998, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, he stated that 
his medical records showing treatment for his childhood 
asthma had been destroyed and were no longer available.  

In January 1999, the RO received outpatient treatment records 
from the VA Medical Center (VAMC) in Orlando, from June to 
November 1997.  The records reflect that in June 1997, the 
appellant noted a history of asthma attacks since childhood, 
and that his last attack was in 1994.  In addition, in 
January 1999, the RO received duplicative copies of the 
private medical records from Dr. S. C., from February 1986 to 
October 1990.  

A statement from the Florida Hospital in Kissimmee, Florida, 
dated in January 1999, shows that at that time, the Hospital 
stated that they did not have any records pertaining to 
treatment for the appellant.  

In January 1999, the RO received a duplicative copy of the 
private medical statement from R.P., M.D., dated in August 
1995.   

In March 1999, the appellant underwent a VA examination.  At 
that time, the examining physician stated that he had 
reviewed the appellant's claims file, including his service 
medical records.  The appellant stated that at present, he 
took medication in order to control his asthma.  He indicated 
that he had constant shortness of breath and required use of 
an inhaler approximately six to seven times a day.  According 
to the appellant, his symptoms worsened upon exertion.  Upon 
physical examination, the appellant's lungs were clear, with 
good and symmetrical ventilation.  There were no wheezes, 
rhonchi, or rales.  Pulmonary function testing revealed 
minimal obstructive lung defect and mild restrictive lung 
defect.  The appellant was diagnosed with bronchial asthma 
with mild and chronic obstructive pulmonary disease.  

In the appellant's March 1999 VA examination, the examiner 
responded to the specific questions from the Board's March 
1988 remand decision.  Thus, in response to the question as 
to whether the appellant's bronchial asthma existed prior to 
his period of service, beginning in October 1968, or whether 
the disorder was coincident with his period of active duty, 
the examiner stated that the appellant had a history of 
having bronchial asthma during childhood, which continued 
into his early teens.  The examiner indicated that 
apparently, the appellant's asthma had resolved and he did 
not have anymore asthma attacks until he was in active 
military duty in 1970, while he was stationed in San 
Francisco.  In response to the question as to whether the 
appellant's bronchial asthma, if it had been found to have 
existed prior to service, worsened during service, the 
examiner stated that apparently, it existed before service 
but in 1970, after his entrance into the military, it 
worsened because of the place where he was stationed.  
According to the examiner, because of the appellant's asthma, 
he was eventually placed on restrictions in which he could 
not go to any jungle or tropical climates.  In response to 
the question as to whether there was a worsening of the 
appellant's bronchial asthma during service and whether such 
worsening was due to the natural progress of the disorder, 
the examiner indicated that he did not think that the 
worsening was due the natural progress of the disorder.  In 
the examiner's opinion, the appellant's asthma worsened 
because of the severe weather changes and tropical climate of 
where he was stationed.  In regards to the question as to 
whether any symptoms manifested during service rendered the 
appellant more susceptible to a recurrence of symptoms after 
service, the examiner responded that "it could and it could 
not have" in the sense that the files went back to 1987, 
after his separation from the military.   According to the 
examiner, because there was no medical evidence between 1971 
and 1987, he was unable to give an opinion as to whether or 
not the appellant was worse during that period or whether he 
went into a less severe form of bronchial asthma during those 
years, and then in 1987, he started to have severe bronchial 
asthma attacks. 


II.  Analysis

Initially, the Board finds that the appellant's claim is well 
grounded in accordance with 38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1999) in that his claim is plausible based upon the 
clinical evidence of record and the evidentiary assertions 
provided by the appellant that are within the competence of 
lay party.  Murphy v. Derwinski, 1 Vet. App. 78 (1990);  King 
v. Brown, 5 Vet. App. 19 (1993).  Once it has been determined 
that a claim is well grounded, VA has a statutory duty to 
assist the appellant in the development of evidence pertinent 
to that claim.  38 U.S.C.A. § 5107.

In this regard, the Board remanded this case in March 1998.  
As previously stated, the Board requested that the RO obtain 
additional records, VA or private, inpatient or outpatient, 
from providers who had treated the appellant for asthma 
before his entrance into, and after his discharge from 
service.  The Board further requested that the appellant be 
afforded a VA examination to determine the nature and extent 
of his bronchial asthma.  The Board notes that in January 
1999, the RO received outpatient treatment records from the 
Orlando VAMC, from June to November 1997, and duplicative 
copies of private medical records from Dr. S. C., from 
February 1986 to October 1990.  In January 1999, the RO 
received a statement from the Florida Hospital in Kissimmee 
and a duplicative copy of the private medical statement from 
R.P., M.D., dated in August 1995.  In addition, in March 
1999, the appellant underwent a VA examination.  Therefore, 
in light of the above, the Board is satisfied that all 
available relevant evidence is of record and that the 
statutory duty to assist the appellant in the development of 
evidence pertinent to this claim has been met.  

To summarize, the appellant contends, in essence, that he had 
childhood asthma and that his pre-existing asthma was 
aggravated by his active military service.  The appellant 
maintains that while he was stationed in Vietnam, the weather 
conditions aggravated his pre-existing asthma.  He states 
that at present, he has shortness of breath and uses an 
inhaler approximately six to seven times a day.  In this 
regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the appellant possesses medical expertise, 
nor is it contended otherwise.  Therefore, his opinion that 
his pre-existing bronchial asthma was aggravated by service 
is not competent evidence. 

The Board observes that the evidence of record includes lay 
statements from the appellant's daughter, Mrs. T.L.W., his 
wife, Mrs. L.M.W., and Mr. and Mrs. V.H., his in-laws.  To 
whatever extent such statements are offered to establish that 
the appellant's pre-existing asthma was aggravated during his 
period of active service, such statements do not constitute 
competent, and hence, probative evidence with respect to the 
issue under consideration.  Therefore, since the evidence 
does not show that Mrs. T.L.W., Mrs. L.M.W., Mr. V.H., and/or 
Mrs. V.H., possess medical expertise, nor is it contended 
otherwise, they are not qualified to offer evidence that 
requires medical knowledge such as a diagnosis or opinion as 
to the cause of a disability.  See Espiritu, 2 Vet. App. at 
492, 494; Grottveit, 5 Vet. App. at 91, 93.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Moreover, a veteran is presumed 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b).  Only such 
conditions as are recorded in examination reports are to be 
considered as "noted".  Paulson v. Brown, 7 Vet. App. 466, 
470 (1995).

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to induction and was not aggravated by active 
service.  38 U.S.C.A. §§ 1111, 1153.  A pre-existing injury 
or disease will be considered to have been aggravated by 
active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of 
the disease.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. 
§ 3.306(a).

The Board notes that although the appellant's service medical 
records show that in his October 1968 entrance examination, 
in response to the question as to whether or not he had ever 
had or if he currently had asthma, the appellant responded 
"no," the records also show that in January 1970, the 
appellant was diagnosed with asthma and he noted that he had 
the onset of bronchial asthma at about age three.  In 
addition, the Board further observes that in the appellant's 
March 1999 VA examination, after reviewing the appellant's 
claims file, including his service medical records, the 
examiner stated that in his opinion, the appellant had a 
history of bronchial asthma during childhood which continued 
into his early teens.  According to the examiner, the 
appellant's asthma resolved and he did not have anymore 
asthma attacks until he was in the military.  Therefore, in 
light of the above, the Board finds that the appellant's 
asthma pre-existed his entry into active service, and as 
such, he is not entitled to the presumption of soundness.  
Accordingly, service connection may only be granted upon a 
showing of aggravation.  See Paulson, 7 Vet. App. at 468.  

In this respect, the Board notes according to the appellant's 
service medical records, in January 1970, the appellant was 
hospitalized for evaluation and therapy of his bronchial 
asthma.  At that time, the appellant stated that while he was 
stationed in Vietnam, he developed bronchial asthma and had 
increasing problems with shortness of breath.  He indicated 
that because of his repeated inability to function with his 
asthma, he was evacuated from Vietnam.  The records also show 
that in January 1970, due to the appellant's asthma, he was 
given a profile which precluded further duty in areas which 
aggravated his asthma, namely tropical or jungle areas.  In 
addition, it was noted that the appellant's asthma was 
"service aggravated."  Moreover, the Board further observes 
that the appellant's post-service medical records show that 
he has continued to receive intermittent treatment for his 
asthma.  Furthermore, in the appellant's March 1999 VA 
examination, the examiner stated that the appellant's asthma 
worsened during service because of the place he was 
stationed.  The examiner further stated that he did not think 
that the worsening was due to the natural progress of the 
disorder, but that instead, the appellant's asthma worsened 
because of the severe weather changes and tropical climate of 
where he was stationed. 

The Board has carefully considered the medical and clinical 
data generated in this case.  It is found that, on balance, 
the appellant's contention that his pre-existing asthma was 
aggravated during service is supported by the medical 
evidence of record.  The Board recognizes that although the 
examiner in the appellant's March 1999 VA examination stated 
that because there was no medical evidence between 1971 and 
1987, he was unable to give an opinion as to whether or not 
the appellant's asthma was worse during that period of time, 
he also stated that the appellant's pre-existing asthma was 
aggravated by his service in Vietnam.  Thus, in light of the 
above, the medical evidence is at least in equipoise vis a 
vis a finding that the appellant's pre-existing asthma was 
aggravated during service.  Therefore, the benefit of the 
doubt is resolved in the appellant's favor by finding that 
his pre-existing asthma was aggravated by active military 
service.  See 38 C.F.R. § 3.303(d).  Accordingly, with all 
reasonable doubt resolved in favor of the appellant, service 
connection for asthma is warranted.  


ORDER

Service connection for asthma is granted.  





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

